UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
JAMES SURGENOR, Case No. 1:16-cv-l 179
Plaintiff,
Black, J.
vs. Litkovitz, M.J.
GARY MOORE, et al., ORDER
Defendants.

Plaintiff, an inmate currently incarcerated at the Warren Correctional Institution, brings
this action under 42 U.S.C. § 1983 alleging violations of his civil rights that occurred When he
Was an inmate at the Lebanon Correctional Institution. This matter is before the Court on several
pretrial matters.

I. Plaiutiff’s motion to modify the docket sheet (Doc. 58)

Plaintift` requests that the docket sheet be amended to identify “Lt. Bell” as “Tenet Bell.”
lt is clear from the record that “Lt. Bell” and “Tenet Bell,” Who plaintiff named as a defendant in
the complaint and identified as a correctional officer and a lieutenant (Doc. 3), are the same
person. It is not necessary to amend the docket sheet.

II. Plaintiff’s motion for leave to file a sur-reply (Doc. 61)

Plaintiff moves for leave to file a sur-reply to defendants’ reply in support of their motion
to dismiss the complaint and for an extension of time to tile the sur-reply. Plaintiff generally
asserts that he Wants to address discrepancies in defendants’ memorandum. The Local Rules
permit the filing of a motion, an opposing memorandum, and a reply, and no additional

memoranda are permitted except With leave of court “for good cause shown.” S.D. Ohio Civ. R.

7.2(a). Plaintiff has not shown good cause for filing a sur-reply and his request is therefore
denied.
III. Plaintiff’s motion to admit documents into evidence (Doc. 65)

Plaintiff moves the Court to admit copies of grievances and informal complaints into the
record. Plaintiff states he wants to submit these documents to prove his claims. lt does not
appear that plaintiff seeks to file the documents in connection with a pending motion or for any
permissible purpose. Plaintiff`s motion to admit documents into evidence is therefore denied.
IV. Plaintiff’s requests for discovery (Docs. 66, 67)

Plaintiff has filed requests for production of documents and requests for admissions with
the Court. (Docs. 66, 67). Plaintiff must serve his discovery requests on defendants rather than
file them With the Court. See Fed. R. Civ. P. 34(a) (“A party may serve on any other party a
request Within the scope of Rule 26(b). . . .”). Plaintiffs requests for discovery are therefore
denied.

V. Plaintiff’s motion to appoint counsel (Doc. 68)

Plaintiff moves to have counsel appointed for him on the grounds he is unable to afford
counsel', his imprisonment Will greatly hinder his ability to litigate this matter; the issues in this
case are complex; and plaintiff has extremely limited access to the law library and limited
knowledge of the law. (Doc. 68). Defendants oppose plaintiffs motion. (Doc. 70). They argue
that plaintiff has not alleged any exceptional circumstances that exist in this case that warrant the

appointment of counsel, and they contend that plaintiffs claims are fairly straightforward

This is plaintiffs sixth motion to appoint counsel. The Court will deny plaintiffs motion
for the reasons stated in the Court’s prior Orders denying plaintiffs motions to appoint counsel.
(Docs. 22, 37, 50).

VI. Dei`endants’ motion to stay discovery (Doc. 69)

Defendants filed their motion to stay discovery on September 18, 2018. They seek a stay
because they have filed a motion to dismiss the complaint on the grounds of qualified immunity,
Eleventh Amendment immunity, and failure to exhaust administrative remedies (Doc. 69).
They ask that discovery be stayed until the threshold issue of whether they are entitled to
qualified immunity has been resolved by the Court. They allege it would be “needlessly
burdensome and cause the improvident use of State resources” to require them to participate in
discovery when it is possible they will succeed on their dispositive motion. They argue that no
undue prejudice will result if a stay is granted

“Trial courts have broad discretion and inherent power to stay discovery until preliminary
questions that may dispose of the case are detennined.” Hahn v. Srar Bank, 190 F.3d 708, 719
(6th Cir. 1999). ln evaluating a motion to stay discovery, the court must weigh “the burden of
proceeding with discovery upon the party from whom discovery is sought against the hardship
which would be worked by a denial of discovery.” Bowens v. Columbus Metropoltran Lt`brary
Ba’. of T rustees, No. 2:10-cv-219, 2010 WL 3719245, at *l (S.D. Ohio Sept. 16, 2010) (citing
th`o Bell T telephone Co., Inc. v. Global NAPS th`o, Inc., No. 2:06-cv-0549, 2008 WL 641252,
at *l (S.D. Ohio March 4, 2008)). Generally, the filing of a case dispositive motion is
insufficient to warrant a stay of discovery. Id., at *2. See also Ohio Bell Telephone Co., 2008

WL 641252, at *2 (court denied the defendants’ motion to stay discovery despite their pending

motion to dismiss where the issue of subject matter jurisdiction raised in the motion to dismiss
was “fairly debatable,” it appeared the court might be able to exercise jurisdiction over some of
the plaintiffs claims, and the motion to dismiss was not filed until after the case had been
pending for 13 months). See also Willz`ams v. New Day Farms, LLC, No. 2:10-cv-0394, 2010
WL 3522397, at *2 (S.D. Ohio Sept. 7, 2010) (the argument that a party intends to file or has
filed a motion to dismiss is generally insufficient to support a stay of discovery). However, a
stay may be appropriate where the dispositive motion raises an issue, such as immunity from
suit, “which would be substantially vitiated absent a stay. . . .” Id.

The Court finds that under the circumstances presented by this case, a stay of discovery is
not appropriate Defendants raise the defense of failure to exhaust administrative remedies as to
only some of plaintiffs claims. Thus, even if this defense has merit, resolution of the issue in
defendants’ favor would not dispose of the entire case. Further, although defendants assert that
they are entitled to qualified immunity, their defense is based on the merits of plaintiffs claims
and it is not clear at this stage whether defendants will prevail on the merits of each claim. For
these reasons, the Court exercises its discretion to deny defendants’ motion to stay discovery
pending the disposition of their motion to dismiss

IT IS THEREFORE ORDERED THAT:
(l) Plaintiffs motion to amend the docket sheet (Doc. 58) is DENIED.
(2) Plaintiffs motion for leave to file a sur-reply and for an extension of time (Doc. 61) is
DENIED.
(3) Plaintiffs motion to admit documents into evidence (Doc. 65) is DENIED.

(4) Plaintiffs requests for discovery (Docs. 66 and 67) are DENIED.

(5) Plaintiffs motion to appoint counsel (Doc. 68) is DENIED.

(6) Defendants’ motion to stay discovery (Doc. 69) is DENIED.

Date: [O¢/ZO//g MLA:M
Karen L. Litkovitz

United States Magistrate Judge

